     Case 2:19-cv-04191-E




i PATRICIA L. McCABE,CSBN 156634
   KRISTIN E. BERK,CSBN 275840
2  Law Offices of Patricia L. McCabe
3  7100 Hayvenhurst Avenue, Suite 314                                                JAN 27 2~0
   Van Nuys, CA 91406-3874
4
  (818)907-9726; Fax:(818)907-6384
5  Email: patricia@mccabedisabilitylaw.com
6
     Attorneys for Plaintiff,
     ANGELICA RODRIGUEZ
 8
                        IN THE UNITED STATES DISTRICT COURT
 9

io                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
li
                                          WESTERN DIVISION
lz
13
     ANGELICA RODRIGUEZ                                      Case No. 2:19-CV-04191-E
             Plaintiff,
14

15   v.                                                     [      ]ORDER FOR AWARD
                                                            OF ATTORNEY FEES UNDER
16
     ANDREW SAUL,                                           THE EQUAL ACCESS TO
i~   Commissioner of Social Security                        JUSTICE ACT(EAJA)
18
                   Defendant.                                Judge: Honorable Charles F. Eick
19

20
             Based upon the parties' Stipulation for Award of Attorney Fees under The
21
     Equal Access to Justice Act(EAJA),IT IS ORDERED attorney fees be paid to
22
     Patricia L. McCabe, Counsel for Plaintiff, in the amount ofFOUR THOUSAND,
23
     EIGHT HUNDRED DOLLARS and ZERO CENTS ($4,800.00), pursuant to 28
24
     U.S.C. § 2412(d), subject to the terms ofthe above-referenced Stipulation.
25

26

2~   Date:     /~2,7/?~'                                                               -- ~
28                                                    United States Magistrate Judge


                    [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act(EAJA)
                                                          -1
